Case 1:19-cv-23030-FAM Document 13 Entered on FLSD Docket 05/28/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 19-23030-CIV-MORENO
                              (Case Number: 17-20202-CR-MORENO)

  NEILIN GONZALEZ DIEZ,

                 Movant,
  vs.

  UNITED STATES OF AMERICA,

                 Respondent.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                   AND DENYING MOTION TO VACATE

         THE MATTER was referred to the Honorable Lisette M. Reid, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate,

  Set Aside, or Correct Sentence by a Person in Federal Custody, filed on July 22, 2019 . The

  Magistrate Judge filed a Report and Recommendation (D.E. 12) on May 10, 2021. The Court

  has reviewed the entire file and record. The Court has made a de novo review of the issues

  presented in the Magistrate Judge’s Report and Recommendation. The Court notes that no

  objections have been filed and the time for doing so has now passed. Being otherwise fully

  advised in the premises, it is

         ADJUDGED that Magistrate Judge Reid’s Report and Recommendation is AFFIRMED

  and ADOPTED. Accordingly, it is

         ADJUDGED that Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate, Set Aside, or

  Correct Sentence by a Person in Federal Custody is DENIED as untimely for the reasons stated

  in the Report and Recommendation. It is further
Case 1:19-cv-23030-FAM Document 13 Entered on FLSD Docket 05/28/2021 Page 2 of 2




         ADJUDGED that no certificate of appealability issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 28th of May 2021.




                                      ______________________________________
                                            FEDERICO A. MORENO
                                            UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Lisette M. Reid

  Counsel of Record

  Neilin Gonzalez Diaz, pro se
  15643-104
  Aliceville
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 4000
  Aliceville, AL 35442




                                                   2
